DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This Office Action is in response to the Reply to the Restriction Requirement filed on 03/11/2022.
Applicant elects Species A, consisting of claim 2, without traverse. 
Claims 3 and 4 are withdrawn because they correspond to the non-elected species. 
Claims 1-2 and 5-16 are currently pending and examined below. 

Claim Interpretation
The Examiner notes the following claim interpretation: 
Claims 1 and 15-16 recite the limitations of generating and providing changed information in case where context based on the detected information satisfies a predetermined condition. However, under the broadest reasonable interpretation, the generating and providing limitations are not required to be performed in a case where the detected information does not satisfy the predetermined condition. In other words, the generating and providing limitations are contingent limitations which are not required to be performed. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. (see MPEP 2111.04(II)). 
Claim 2 is also not required to be performed in a case where context based on the detected information does not satisfy the predetermined condition as explained above with reference to claim 1. 
Claim 5 recites the limitation “wherein the generation unit generates the changed information in which the detection result regarding the target is changed in a case where context of the predetermined target satisfies the predetermined condition.” Under the broadest reasonable interpretation, claim 5 is not required to be performed in a case where the context of the predetermined target does not satisfies the predetermined condition. In other words, claim 5 is a contingent limitation that is not required to be performed. 
Claim 6 recites the limitation “wherein the generation unit generates the changed information in a case where the context of the predetermined target satisfies a condition in accordance with a user of the predetermined detection apparatus.” Under the broadest reasonable interpretation, claim 6 is not required to be performed in a case where context of the predetermined target does not satisfy the condition in accordance with a user of the predetermined detection apparatus. In other words, claim 6 is a contingent limitation that is not required to be performed. 
Claim 7 recites the limitation “wherein, in a case where the context of a predetermined target satisfies a condition regarding an advertisement set by the predetermined setter, the generation unit generates changed information in which a detection result regarding the advertisement is changed in the detected information.” Under the broadest reasonable interpretation, claim 7 is not required to be performed in a case where the context of the predetermined target does not satisfy a condition regarding an advertisement set by the predetermined setter. In other words, claim 8 is a contingent limitation that is not required to be performed.
Claim 8 recites the limitation “wherein, in a case where the context of a predetermined target satisfies a condition regarding an advertisement set by the predetermined setter, the generation unit generates changed information in which a detection result regarding the advertisement is changed in the detected information.” Under the broadest reasonable interpretation, claim 8 is not required to be performed in a case where the context of the predetermined target does not satisfy a condition regarding an advertisement set by the predetermined setter. In other words, claim 8 is a contingent limitation that is not required to be performed.
Claim 9 recites the limitation “wherein the generation unit generates the changed information in a case where the context of the predetermined target satisfies a condition regarding an area set by the predetermined setter.” Under the broadest reasonable interpretation, claim 9 is not required to be performed in a case where the context of the predetermined target does not satisfy a condition regarding an area set by the predetermined setter. In other words, claim 9 is a contingent limitation that is not required to be performed.
Claim 10 recites the limitation “wherein the generation unit generates the changed information in a case where the context of the predetermined target satisfies a condition regarding a period set by the predetermined setter.” Under the broadest reasonable interpretation, claim 10 is not required to be performed in a case where the context of the predetermined target does not satisfy a condition regarding a period set by the predetermines setter. In other words, claim 10 is a contingent limitation that is not required to be performed.
Claim 11 recites the limitation “wherein in a case where the predetermined target is an advertisement having context which satisfies the condition set by the predetermined setter, the generation unit generates the changed information in which the detection result regarding the advertisement is changed to information indicating an advertisement different from the advertisement.” Under the broadest reasonable interpretation, claim 11 is not required to be performed in a case where the predetermined target is not an advertisement that does not satisfy the condition set by the predetermined setter. In other words, claim 11 is a contingent limitation that is not required to be performed.
Claim 12 recites the limitation “wherein the generation unit generates the changed information in which the detection result regarding the advertisement is changed to information indicating an advertisement which is different from the advertisement and which is provided by the predetermined setter.” Under the broadest reasonable interpretation, claim 12 is not required to be performed for reasons explained above with reference to claim 11. In other words, claim 12 is a contingent limitation that is not required to be performed.
Claim 13 recites the limitation “wherein in a case where the detected information includes a detection result regarding an advertisement which satisfies a condition set by an advertiser determined in accordance with a bid result among advertisers who have bid for advertisement delivery for the predetermined detection apparatus, the generation unit generates the 46Docket No. 126244-0016UT01 changed information in which the detection result regarding the advertisement is changed in the detected information.” Under the broadest reasonable interpretation, claim 13 is not required to be performed in a case where the detected information does not include a detection result regarding an advertisement that satisfies a condition set by an advertiser. In other words, claim 13 is a contingent limitation that is not required to be performed.
Claim 14 recites the limitation “wherein the acquisition unit acquires a captured image of a target included in a field of view of a user as the detected information, in a case where the image includes an image of a predetermined target, the generation unit generates an image in which the image of the predetermined target is changed as the changed information, and the provision unit provides the image set as the changed information to a display apparatus which is worn by the user and which causes an image to be displayed within sight of the user, as a display target.” Under the broadest reasonable interpretation, claim 14 is not required to be performed in a case where the image does not include an image of a predetermined target. In other words, claim 14 is a contingent limitation that is not required to be performed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “acquisition unit”, “generation unit”, and “provision unit” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because (a) the term “means” or generic placeholder is modified by a word, which is ambiguous regarding whether it conveys structure or function; (b) the term “step” is modified by a word, which is ambiguous regarding whether it conveys an act or a function; (c) the claim limitation uses the word “means” or a generic placeholder coupled with functional language, but it is modified by some structure or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function; or (d) the claim limitation uses the word “step” coupled with functional language, but it is modified by some act that is ambiguous regarding whether that act is sufficient for performing the claimed function. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim 14 recites the limitation "provides the image set as the changed information to a display apparatus which is worn by the user and which causes an image to be displayed within sight of the user, as a display target. First, there is insufficient antecedent basis for “the image set”. Second, it is unclear what is meant by “image set”. The specification fails to further explain. Third, it is unclear if “an image to be displayed within sight of the user” is an image of the “image set” or if this is a different image. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-2 and 5-16 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of […] acquire detected information based on information detected […]; […] generate changed information in which a detection result regarding a predetermined target is changed in the detected information in a case where context based on the detected information satisfies a predetermined condition; and […] provide the changed information to a user. These limitations describe or set forth the abstract idea in claim 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recite limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “A provision apparatus comprising: an acquisition unit configured to […] by a predetermined detection apparatus; a generation unit configured to […]; a provision unit configured to”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2 and 5-13 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claims 2 and 5-13 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2 and 5-13 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 14 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 14 recites the additional elements of “to a display apparatus which is worn by the user”. However, for the same reasons set forth with respect to claim 1, claim 14 also does not integrate the judicial exception into a practical application or amount to significantly more because the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claim 15 recites substantially similar limitations as claim 1. Therefore, claim 15 also recite an abstract idea in Step 2A Prong 1. Claim 15 recites the additional elements of “to be executed by a computer” and “by a predetermined detection apparatus”. However, for the same reasons set forth with respect to claim 1, claim 15 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 16 recites, in part, the limitations of […] acquisition procedure of acquiring detected information based on information detected […]; generating procedure of generating changed information in which a detection result regarding a predetermined target is changed in the detected information in a case where context based on the detected information satisfies a predetermined condition; and provision procedure of providing the changed information to a user. For the same reasons set forth with respect to claim 1, claim 16 also recites an abstract idea in Step 2A Prong 1. Claim 16 recites the additional elements of “A non-transitory computer readable storage medium having stored therein a provision program for causing a computer to execute” and “by a predetermined detection apparatus”. However, for the same reasons set forth with respect to claim 1, claim 16 also does not integrate the judicial exception into a practical application or amount to significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Bastide et al. (US 2019/0188890 A1) (hereinafter “Bastide”).

As per Claim 1, Bastide discloses A provision apparatus comprising (¶ 57 “Aspects of the present invention are described herein with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems), and computer program products according to embodiments of the invention.” Also see citations below.): 
an acquisition unit configured to acquire detected information based on information detected by a predetermined detection apparatus (¶ 2 “Augmented, virtual, or mixed reality systems, which may collectively be referred to as digital reality systems”. ¶ 26 “Bias mitigation application 111 may generate blocks, filters, or masks to overlay on the digital reality display to modify objects within the digital reality session that have a probability above a threshold of conflicting with the user's biases that may cause the user negative experience. Therefore, by modifying the digital reality session environment conflicting biases may be avoided and increase the session time of the user.” ¶ 44 “In an exemplary embodiment, a user, for example, User A executes an augmented reality session at a café while watching a sports contest for additional information on the sports contest. When User A executes the augmented reality session, bias mitigation application 111 may receive social media data associated with User A. Bias mitigation application 111 may determine via an analysis of the social media data that User A has a bias or negative association with Political Figure Bob. During a commercial segment of the sports contest a televised advertisement featuring Political Figure Bob is being displayed on the television. Bias mitigation application 111 may analyze the images on the television as objects within the augmented reality space and may generate an overlay to replace the television image associated Political Figure Bob with an image related to the sports contest.” Also see citations below.); 
a generation unit configured to generate changed information in which a detection result regarding a predetermined target is changed in the detected information in a case where context based on the detected information satisfies a predetermined condition (¶ 2 “Augmented, virtual, or mixed reality systems, which may collectively be referred to as digital reality systems”. ¶ 26 “Bias mitigation application 111 may generate blocks, filters, or masks to overlay on the digital reality display to modify objects within the digital reality session that have a probability above a threshold of conflicting with the user's biases that may cause the user negative experience. Therefore, by modifying the digital reality session environment conflicting biases may be avoided and increase the session time of the user.” ¶ 44 “In an exemplary embodiment, a user, for example, User A executes an augmented reality session at a café while watching a sports contest for additional information on the sports contest. When User A executes the augmented reality session, bias mitigation application 111 may receive social media data associated with User A. Bias mitigation application 111 may determine via an analysis of the social media data that User A has a bias or negative association with Political Figure Bob. During a commercial segment of the sports contest a televised advertisement featuring Political Figure Bob is being displayed on the television. Bias mitigation application 111 may analyze the images on the television as objects within the augmented reality space and may generate an overlay to replace the television image associated Political Figure Bob with an image related to the sports contest.” Also see citations above.); and 
a provision unit configured to provide the changed information to a user (¶ 2 “Augmented, virtual, or mixed reality systems, which may collectively be referred to as digital reality systems”. ¶ 44 “In an exemplary embodiment, a user, for example, User A executes an augmented reality session at a café while watching a sports contest for additional information on the sports contest. When User A executes the augmented reality session, bias mitigation application 111 may receive social media data associated with User A. Bias mitigation application 111 may determine via an analysis of the social media data that User A has a bias or negative association with Political Figure Bob. During a commercial segment of the sports contest a televised advertisement featuring Political Figure Bob is being displayed on the television. Bias mitigation application 111 may analyze the images on the television as objects within the augmented reality space and may generate an overlay to replace the television image associated Political Figure Bob with an image related to the sports contest.” Also see citations above.).

	As per Claim 2, Bastide discloses wherein the generation unit generates the changed information in which a display aspect of the detection result regarding the predetermined target is changed (The Examiner notes that ¶ 63 of Applicant’s published specification describes “change information in which a display aspect of the detected result regarding the predetermined target is changed” as the predetermined target being obscured or highlighted. Bastide discloses this in at least ¶ 26 “Bias mitigation application 111 may generate blocks, filters, or masks to overlay on the digital reality display to modify objects within the digital reality session that have a probability above a threshold of conflicting with the user's biases that may cause the user negative experience.” ¶ 43 “In various embodiments, a mask overlay may be a visual augmentation, shading augmentation, object highlight, object label, or any modification to the display of a user.” Therefore, by modifying the digital reality session environment conflicting biases may be avoided and increase the session time of the user.” Also see citations above.).

	As per Claim 5, Bastide discloses wherein the generation unit generates the changed information in which the detection result regarding the target is changed in a case where context of the predetermined target satisfies the predetermined condition (¶ 26 “Bias mitigation application 111 may generate blocks, filters, or masks to overlay on the digital reality display to modify objects within the digital reality session that have a probability above a threshold of conflicting with the user's biases that may cause the user negative experience.” Also see citations above.) 

	As per Claim 6, Bastide discloses wherein the generation unit generates the changed information in a case where the context of the predetermined target satisfies a condition in accordance with a user of the predetermined detection apparatus (¶ 45 “When a digital reality session is executed bias mitigation application 111 may receive a user identification for a minor. Bias mitigation application 111 may generate mask overlays to minimize predetermined age inappropriate content, for example, replacing alcoholic cans with soft drink cans in a lifestyle simulator game or reduce blood content in a fighting game or first person shooter. There may be advantages to developers to provide games to the widest possible audience without needing to anticipate changes in content for different age groups.” Also see citations above.).

	As per Claim 14, Bastide discloses wherein the acquisition unit acquires a captured image of a target included in a field of view of a user as the detected information, in a case where the image includes an image of a predetermined target, the generation unit generates an image in which the image of the predetermined target is changed as the changed information, and the provision unit provides the image set as the changed information to a display apparatus which is worn by the user and which causes an image to be displayed within sight of the user, as a display target (¶ 15 “The present invention relates generally to the field of virtual reality devices and augmented reality devices”. ¶ 19 “The user device 120 may also be an augmented reality device. Augmented reality is a live direct or indirect view of a physical, real-world environment whose elements are augmented by computer-generated sensory input such as sound, video, graphics, or Global Positioning System data.” Also see ¶¶ 44-46 and citations above.).

	As per Claims 15-16, they recites substantially similar limitations as claim 1. Therefore, they are rejected using the same rationale. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of DU (US 2017/0287007 A1) (hereinafter “DU”).

	As per Claim 7, Bastide discloses wherein, in a case where the context of a predetermined target satisfies a condition […] , the generation unit44Docket No. 126244-0016UT01 generates the changed information in which the detection result regarding the target is changed in the detected information (¶¶ 44-46. Also see citations above.).
	While Bastide disclose generating the changed information in a case where the context of a predetermine target satisfies a condition, Bastide fails to explicitly disclose that the condition is set by a predetermined setter. However, in the same field of endeavor, DU teaches this limitation in at least ¶ 5 “Disclosed herein are methods and systems for context based content-matching advertisement that includes real-time augmented reality (AR) enhancement. “ ¶ 11 “the advertiser context comprises advertiser-specified content matching criteria including favored or disfavored presentation forums or pricing information.” ¶ 214 “Advertiser Database 758. As disclosed herein, information associated or specified by advertisers is stored in advertiser database 758. In some embodiments, an advertiser can specify preference for certain platform. In some embodiments, an advertiser can set pricing information for participating in bidding processes.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the generating of change information in a case where the context of a predetermined target satisfies a condition as disclosed by Bastide, by combining the condition being set by an advertiser as taught by DU, because doing so would provide users with relevant advertisements (DU, ¶¶  158 and 165-166). The combination would increase the effectiveness of the advertisement and would incentivize advertisers to bid higher to place advertisements that match an advertiser’s criteria. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per Claim 8, Bastide discloses wherein, in a case where the context of a predetermined target satisfies a condition regarding an advertisement […], the generation unit generates changed information in which a detection result regarding the advertisement is changed in the detected information (¶¶ 44-46. Also see citations above.).  
While Bastide disclose generating the changed information in a case where the context of a predetermine target satisfies a condition, Bastide fails to explicitly disclose that the condition is set by the predetermined setter. However, in the same field of endeavor, DU teaches this limitation in at least ¶ 5 “Disclosed herein are methods and systems for context based content-matching advertisement that includes real-time augmented reality (AR) enhancement. “ ¶ 11 “the advertiser context comprises advertiser-specified content matching criteria including favored or disfavored presentation forums or pricing information.” ¶ 214 “Advertiser Database 758. As disclosed herein, information associated or specified by advertisers is stored in advertiser database 758. In some embodiments, an advertiser can specify preference for certain platform. In some embodiments, an advertiser can set pricing information for participating in bidding processes.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the generating of change information in a case where the context of a predetermined target satisfies a condition as disclosed by Bastide, by combining the condition being set by an advertiser as taught by DU, because doing so would provide users with relevant advertisements (DU, ¶¶  158 and 165-166). The combination would increase the effectiveness of the advertisement and would incentivize advertisers to bid higher to place advertisements that match an advertiser’s criteria. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 11, Bastide discloses wherein in a case where the predetermined target is an advertisement having context which satisfies the condition […], the generation unit generates the changed information in which the detection result regarding the advertisement is changed […] (¶¶ 44-46. Also see citations above.).
While Bastide discloses the generating of changed information in which the detected result regarding the advertisement is changed, Bastide fails to explicitly disclose the condition is set by the predetermined setter, and the advertisement is changed to information indicating an advertisement different from the advertisement. 
However, in the same field of endeavor, DU teaches [the condition is] set by the predetermined setter (¶¶ 5, 11, and 214. Also see citations above.), 
[the advertisement is changed] to information indicating an advertisement different from the advertisement (¶ 121 “At step 256, context information is identified. Context information includes but is not limited to date and time information, communication context, content context, advertiser context, geolocation context, presentation context, or combinations thereof. For example, advertisement content presented to a user when the user is conducting company video conference may differ from the advertisement content presented the same user when the user is chatting to a friend or family member via video conference. Further, the advertisement content presented when the user is engaged in a video game may still be different from either content specified previously.” ¶ 166 “When he makes business conference call, however, the virtual environment he selected may include advertisements that are relevant to the operation of his company or industry. Again, advertisements may be presented to the other callers as well during the conference call and the content can be selected, for example, based on the geolocation of their locations, and the operation of their companies or industries. In some embodiments, the same advertisement is presented. In some embodiments, different advertisements are presented to different participants. In these examples, the advertisement content is determined by the communication context.”) Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the generating of change information in a case where the context of a predetermined target satisfies a condition as disclosed by Bastide, by combining the different advertisement as taught by DU, because doing so would provide users with relevant advertisements (DU, ¶¶  158 and 165-166). The combination would increase the effectiveness of the advertisement and would incentivize advertisers to bid higher to place advertisements that match an advertiser’s criteria. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 13, Bastide discloses wherein in a case where the detected information includes a detection result regarding an advertisement which satisfies a condition […] for the predetermined detection apparatus, the generation unit generates the46Docket No. 126244-0016UT01 changed information in which the detection result regarding the advertisement is changed in the detected information (¶¶ 44-46. Also see citations above.).
While Bastide discloses the generating of changed information based on conditions, Bastide fails to explicitly disclose that the condition is set by an advertiser determined in accordance with a bid result among advertisers who have bid for advertisement delivery. However, in the same field of endeavor, DU teaches this limitation in at least ¶ 12 “one or more advertisement elements are determined in a bidding process.” ¶ 71 “multiple advertiser can provide the same or similar suitable content, a bidding process may be implemented to select the advertisement content.” ¶ 129 “ At step 270, method of step 262 is repeated: when there are multiple hits identified, a bidding process may be initiated to identify an advertiser. In some embodiments, the bidding process is based on pricing information. In some embodiments, quality of the advertisement content may affect whether particular advertisement content may be selected.” ¶ 142 “An advertiser with appropriate content and the best pricing may be selected.” Also see at least ¶¶ 5, 11, and 214. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the generating of changed information as disclosed by Bastide, by combining the condition set by an advertiser and the bidding for advertisement delivery as taught by DU, because doing so would enable the system to select an advertiser with appropriate content and the best pricing (DU, ¶ 142). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of DU, in further view of Innes (US 2018/0211183 A1) (hereinafter “Innes”).

As per Claim 9, Bastide discloses wherein the generation unit generates the changed information in a case where the context of the predetermined target satisfies a condition […] (¶¶ 44-46. Also see citations above.).
While Bastide disclose generating the changed information in a case where the context of a predetermine target satisfies a condition, the combination of Bastide/DU fails to explicitly teach that the condition is regarding an area set by the predetermined setter. However, in the same field of endeavor, Innes teaches this limitation in at least ¶ 43 “The AR system 100 can allow persons to reserve and allocate advertisement and gaming space. For example, a system manager can determine if a person has paid to reserve an AR space via a mobile device application. If the person has paid, then the system manager can allocate a specific AR space to the person for a specific window of time. For example, if a soda manufacturing company wants to display an advertisement on the 3.sup.rd floor of a corporate building near the cafeteria area at noon, then the soda manufacturer can pay to have its advertisement displayed, via AR, at that specific location and time. Therefore, individuals near the cafeteria can see the advertisement via their mobile device 102. Additionally, individuals can interact with a holographic projection based on the advertisement. The holographic projection could be a representation of a soda manufacturer representative wearing appropriate company apparel with logos. The holographic projection can also interact with the individuals based on a specific need of the individual. The specific need can be determined from predefine and/or pre-captured data. For instance, any individual can have a user profile on their mobile device 102, wherein the user profile can indicate that the individual has a preference for soda. Thus the hologram's interaction with the individual can be more direct rather than if the hologram was interacting passively with an individual who has not indicated a preference for soda. Additionally, the user can be prompted, via their mobile device 102, to see additional information regarding the advertisement, and if the user chooses to do so, then a holographic display can begin interacting with the individual in a more direct manner.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the changing information as taught by the combination of Bastide/Du as modified above, by combining the area set by the predetermined setter as taught by Innes, because doing so would increase brand awareness and increase sales. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 10, Bastide discloses wherein the generation unit generates the changed information in a case where the context of the predetermined target satisfies a condition […] (¶¶ 44-46. Also see citations above.).
While Bastide disclose generating the changed information in a case where the context of a predetermine target satisfies a condition, the combination of Bastide/DU fails to explicitly teach that the condition is regarding a period set by the predetermined setter. However, in the same field of endeavor, Innes teaches this limitation in at least ¶ 43 “The AR system 100 can allow persons to reserve and allocate advertisement and gaming space. For example, a system manager can determine if a person has paid to reserve an AR space via a mobile device application. If the person has paid, then the system manager can allocate a specific AR space to the person for a specific window of time. For example, if a soda manufacturing company wants to display an advertisement on the 3.sup.rd floor of a corporate building near the cafeteria area at noon, then the soda manufacturer can pay to have its advertisement displayed, via AR, at that specific location and time. Therefore, individuals near the cafeteria can see the advertisement via their mobile device 102. Additionally, individuals can interact with a holographic projection based on the advertisement. The holographic projection could be a representation of a soda manufacturer representative wearing appropriate company apparel with logos. The holographic projection can also interact with the individuals based on a specific need of the individual. The specific need can be determined from predefine and/or pre-captured data. For instance, any individual can have a user profile on their mobile device 102, wherein the user profile can indicate that the individual has a preference for soda. Thus the hologram's interaction with the individual can be more direct rather than if the hologram was interacting passively with an individual who has not indicated a preference for soda. Additionally, the user can be prompted, via their mobile device 102, to see additional information regarding the advertisement, and if the user chooses to do so, then a holographic display can begin interacting with the individual in a more direct manner.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the changing information as taught by the combination of Bastide/Du as modified above, by combining the area set by the predetermined setter as taught by Innes, because doing so would increase brand awareness and increase sales. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12, Bastide discloses wherein the generation unit generates the changed information in which the detection result regarding the advertisement is changed to information […] (¶¶ 44-46. Also see citations above.).
While the Bastide discloses the generating of changed information, Bastide fails to explicitly teach indicating an advertisement which is different from the advertisement. 
However, in the same field of endeavor, indicating an advertisement which is different from the advertisement (¶ 121 “At step 256, context information is identified. Context information includes but is not limited to date and time information, communication context, content context, advertiser context, geolocation context, presentation context, or combinations thereof. For example, advertisement content presented to a user when the user is conducting company video conference may differ from the advertisement content presented the same user when the user is chatting to a friend or family member via video conference. Further, the advertisement content presented when the user is engaged in a video game may still be different from either content specified previously.” ¶ 166 “When he makes business conference call, however, the virtual environment he selected may include advertisements that are relevant to the operation of his company or industry. Again, advertisements may be presented to the other callers as well during the conference call and the content can be selected, for example, based on the geolocation of their locations, and the operation of their companies or industries. In some embodiments, the same advertisement is presented. In some embodiments, different advertisements are presented to different participants. In these examples, the advertisement content is determined by the communication context.”). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the generating of change information in a case where the context of a predetermined target satisfies a condition as disclosed by Bastide, by combining the different advertisement as taught by DU, because doing so would provide users with relevant advertisements (DU, ¶¶  158 and 165-166). The combination would increase the effectiveness of the advertisement and would incentivize advertisers to bid higher to place advertisements that match an advertiser’s criteria. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While the combination of Bastide/DU as modified above teach the generating of changed information, they fail to explicitly teach a different advertisement which is provided by the predetermined setter. However, in the same field of endeavor, Innes teaches this limitation in at least ¶ 30 “A holographic enhancement unit can enrich the augmented reality experience with holographic projections.” ¶ 43 “The AR system 100 can allow persons to reserve and allocate advertisement and gaming space. For example, a system manager can determine if a person has paid to reserve an AR space via a mobile device application. If the person has paid, then the system manager can allocate a specific AR space to the person for a specific window of time. For example, if a soda manufacturing company wants to display an advertisement on the 3.sup.rd floor of a corporate building near the cafeteria area at noon, then the soda manufacturer can pay to have its advertisement displayed, via AR, at that specific location and time. Therefore, individuals near the cafeteria can see the advertisement via their mobile device 102. Additionally, individuals can interact with a holographic projection based on the advertisement. The holographic projection could be a representation of a soda manufacturer representative wearing appropriate company apparel with logos. The holographic projection can also interact with the individuals based on a specific need of the individual. The specific need can be determined from predefine and/or pre-captured data. For instance, any individual can have a user profile on their mobile device 102, wherein the user profile can indicate that the individual has a preference for soda. Thus the hologram's interaction with the individual can be more direct rather than if the hologram was interacting passively with an individual who has not indicated a preference for soda. [The Examiner asserts that the hologram’s interaction with the individual being either “more direct” or “passively” based on user profile data is changed information in which the detected result regarding the advertisement is changed to information indicating an advertisement which is different from the advertisement and which is provided by the predetermined setter.] Additionally, the user can be prompted, via their mobile device 102, to see additional information regarding the advertisement, and if the user chooses to do so, then a holographic display can begin interacting with the individual in a more direct manner.” Also see citations above.). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the changing information as taught by the combination of Bastide/DU as modified above, by combining different advertisement which is provided by the predetermined setter as taught by Innes, because doing so would provide users with targeted advertisements that are based on the interest. The combination would also enable an interested user to view additional information regarding the advertisement (Innes, ¶ 43).  The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM REFAI/Primary Examiner, Art Unit 3681